Detailed Action
	The communications received 07/20/2022 have been filed and considered by the Examiner. Claims 1-4 and 6-20 are pending, claims 12-20 are withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/20/2022.
Applicant’s election without traverse of claims 1-4 and 6-11 in the reply filed on 07/20/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (US 2012/0256348) hereinafter BERG in view of Piedmont et al (US 2012/0261853) hereinafter PIE which is the US publication of JP 2012/218436A supplied by the application in the IDS filed 12/15/2021.

As for claim 1, BERG teaches a material forming apparatus which forms an article by transforming a sheet-shaped material to conform the surface of a forming tool, the material forming apparatus comprising: 
a support [Fig. 3 #18] which is positioned at a side of the forming tool based on a material arranged on the forming tool [Fig. 3 #20] to have a first part covered by the forming tool and second parts deviating from the forming tool, and which supports the forming tool; 
a diaphragm [Fig. 3 #14; 0027] which has the outer surface on which the material is located and the inner surface on which fluid pressure for expansion is provided, wherein the outer surface of the expanding diaphragm presses the second parts of the material while getting in contact with the second parts in a state where the first part of the material is compressed by the forming tool and the outer surface of the diaphragm; 
wherein a structure capable of selectively opening and shielding on a lateral direction between the support and the diaphragm is provided such that an operator can insert the hand or a tool in order to adjust the position of various elements (side walls depending on how much it has travelled) [Fig. 3 #36, 38; 0030],
BERG does not teach a volume-variable member.

PIE teaches a thermoforming tool in which differential pressure is used to mold a sheet [Abstract] in which volume-variable regulator bags [Fig. 3A #42] are placed about the support [Fig. 3A #22] and near the forming tool [Fig. 3A #23] which allows for the second part of the material to be compressed on the surface of the volume-variable member during molding and allows for the second part of the material to approach the forming tool [Fig. 3A-3C #42]. 
The regulator bags allows for the controlled deformation rate of the substrate which makes the deformation more even [0028]. The Examiner notes that the more even deformation occurs about a corner of the support similar to how the corner of the support of PIE is arranged. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added volume-variable regulator bags about the support of BERG as taught by PIE in order to allow for a controlled deformation rate which produces a more even deformation. As the deformation is based upon pressure differences one of ordinary skill in the art would have expected cusses in the combination. It is understood that as the volume-variable regulator bag creates more even deformation that it would also inhibit/limit/reduce wrinkle formation.

As for claim 2, BERG/PIE teach claim 1 and PIE further teaches that the volume-variable member is a balloon (bags) [Fig. 3A #42; 0028] of capable being selected according to a shape of the forming tool (as they can be selected according to the desired pressure regulation i.e. selected according to shape).

As for claim 3, BERG/PIE teach claim 1, and wherein in a state where the second part of the material is compressed by the diaphragm [BERG: Fig. 3-4 #14; 0027] and the volume- variable member [Fig. 3A-3B #42], as the diaphragm continues to expand, the volume is gradually decreased in a state where the volume-variable member is restricted by the surface of the forming tool and the support [PIE: 0028], and the volume-variable member is separated between the second part of the material and the forming tool at the time that forming is finished, so that the second part of the material is formed to conform the surface of the forming tool (as the volume-variable member is more separated from the forming tool surface by covering less of it) [PIE: Fig. 3A-3B #42; 0028].

As for claim 4, BERG/PIE teach claim 1, and wherein the diaphragm is a transformable diaphragm (as it changes shape) [BERG: Fig. 3-4 #14]. BERG teaches the forming of formable materials that are shapeable using heat and/or forming force teaches material that is a thermoformable material [0026].

	As for claim 6, BERG/PIE teach claim 1, and wherein the forming tool has a pressing surface [BERG: Fig. 3 #40] for compressing the first part of the material and a side surface [BERG: Fig. 3 #42 and 44] connected to the pressing surface, the pressing surface and the side surface are one of a flat surface, a concave surface, and a convex surface so that the forming tool has a double curvature (both convex and concave ends on both sides are not labelled for sake of clarity of annotations) [BERG: see modified figure 3 below], and the volume-variable member is located at the side surface (as would have been applied in the combination of BERG/PIE).


    PNG
    media_image1.png
    421
    480
    media_image1.png
    Greyscale



	As for claim 7, BERG/PIE teach claim 1 and that there is a heating unit (heaters) disposed to approach the material to transfer heat to the material [0043].

	As for claim 8, BERG/PIE teach claim 1 and further comprising: 
a clamp for clamping an edge of the diaphragm to form an airtight state for fluid pressure provided to the inner surface of the diaphragm (the sidewalls and top wall which essentially form a clamp) [Fig. 3 #34, 36, and 38; 0030].

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann (US 2012/0256348) hereinafter BERG in view of Piedmont et al (US 2012/0261853) hereinafter PIE which is the US publication of JP 2012/218436A supplied by the application in the IDS filed 12/15/2021 as applied to claims 1 and 7 and further in view of Overbergh et al (US 4,689,474) hereinafter OVE.

	As for claim 9, BERG/PIE teach claims 1 and 7 and that BERG readily envisions “any other heating methods known in the art” [0043] but do not teach the heating unit being between the outer surface of the diaphragm and the first part of the material and being transformable.
	OVE teaches a heater used in the forming of plastic components (by forming a seal) [Abstract] in which the heater is flexible to bend with the changing shape of the material to which it is attached (the sleeve) [col. 6 l. 15-26] and placed on both the upper and lower halves of the material (as the conductors are placed on both halves) [Fig. 3A-4 #8; col. 10 l. 17-41]. The heaters of OVE allow for desirable control of temperature [col. 7 l. 3-14]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the heaters and their arrangements of OVE as the heaters of BERG/PIE  in order to allow for desirable control of temperature. In addition, the provision of the heaters of OVE would have been a simple combination of prior art elements (the need for a heater of some sort in BERG/PIE with the provided heater of OVE) to yield predictable results (by providing heat). The combination of prior art elements according to known methods to yield predictable results is prima facie obvious [see e.g. MPEP 2143(I)(A)].

As for claim 10, BERG/PIE/OVE teach claim 9 and further that the heating unit is narrower than the first part of the heater so that the heater does not interrupt forming of the second part of the material (as a wire, which is narrower than the material) [OVE: Fig. 4 #8].

As for claim 11, BERG/PIE/OVE teach claim 9 and claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414. The examiner can normally be reached M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712